NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 17-3577
                                      ____________

                              CHARLES ISAAC MENSAH,
                                                              Petitioner

                                             v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                               Respondent
                  __________________________________

                          On a Petition For Review of an Order
                          of the Board of Immigration Appeals
                              (Agency No. A046-708-354)
                           Immigration Judge: John B. Carle
                        __________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 19, 2018

              Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                             (Opinion filed: August 27, 2018)
                                     ____________

                                       OPINION*
                                      ____________



PER CURIAM

__________________
* This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Charles Isaac Mensah petitions for review of the Board of Immigration Appeals’

final order of removal. For the reasons that follow, we will deny the petition for review.

       Mensah, a native and citizen of Ghana, was admitted to the United States on

October 30, 1999 as a lawful permanent resident. He joined the United States Marine

Corps in September 2001 and served until February 2005, when he received a bad

conduct discharge. In June 2009, Mensah was charged in the United States District Court

for the Western District of New York with several violations of the Controlled Substance

Act, and released on a cash bond. He was placed on pretrial supervision and was not

permitted to leave the United States. In June 2011, Mensah traveled to Ghana to visit his

grandmother. When the pretrial supervision unit found out they issued a warrant for his

arrest. When Mensah returned to the United States on September 29, 2011, the

Department of Homeland Security (“DHS”) deemed him to be an arriving alien seeking

admission, rather than a lawful permanent resident, and paroled him into the United

States for prosecution based on the outstanding arrest warrant relating to the drug

trafficking charges.

       In February 2012, a jury found Mensah guilty of (1) conspiracy to possess with

intent to distribute and to distribute fifty grams or more of a controlled substance, in

violation of 21 U.S.C. § 846, as it relates to 21 U.S.C. § 841(a)(1) and 841(b)(1)(B); and

(2) use of a communication facility to commit a drug trafficking crime in violation of 21

U.S.C. § 843(b). The judgment of conviction was entered on June 11, 2012, and Mensah

was sentenced to a term of imprisonment of 72 months, which subsequently was reduced



                                              2
to 70 months. On March 25, 2013, the United States Court of Appeals for the Second

Circuit affirmed the criminal judgment.

       On February 6, 2017, the Department of Homeland Security (“DHS”) placed

Mensah in removal proceedings, charging him as inadmissible rather than deportable.

Specifically, DHS charged Mensah with inadmissibility under 8 U.S.C. § 1182(a)(2)(C)

as an individual who an immigration officer knows or has reason to believe is or has been

an illicit trafficker in any controlled substance; under § 1182(a)(2)(A)(i)(I) for having

been convicted of a crime involving moral turpitude, or a conspiracy to commit such a

crime; and under § 1182(a)(2)(A)(i)(II) for having been convicted of a violation of any

law of the United States relating to a controlled substance. Mensah filed a motion to

terminate his removal proceedings. In this motion, he argued that he should not have

been paroled into the United States for prosecution or charged in the Notice To Appear as

an arriving alien seeking admission. He argued that at the time of re-entry he had not yet

been convicted of any offenses in § 1182(a)(2), and thus it was error for DHS to have

determined that he had “committed” such an offense for purposes of 8 U.S.C. §

1101(a)(13)(C)(v). Mensah also argued that he was not removable for a crime involving

moral turpitude.

       On April 6, 2017, the Immigration Judge issued a decision denying Mensah’s

motion to terminate and sustaining the charges of removal. The IJ determined that DHS

properly treated Mensah as an applicant for admission when he returned from Ghana to

the United States in 2011, and properly paroled him for prosecution, citing controlling

precedent in this circuit, Doe v. Att’y Gen. of the U.S., 659 F.3d 266 (3d Cir. 2011). The

                                              3
IJ found that the existence of a properly issued arrest warrant for an offense identified in

§ 1182(a)(2) was sufficient evidence for DHS to conclude that Mensah had “committed”

such an offense and to treat him as an applicant for admission under Doe. The IJ further

found that the offenses for which Mensah was arrested qualified as offenses identified in

§ 1182(a)(2).

       Mensah then filed an application for asylum, withholding of removal, and

protection under the Convention Against Torture. In support, he submitted a written

declaration, a letter from a lawyer in Ghana, and evidence of conditions in Ghana,

including the 2014 U.S. Department of State Report on Human Rights Practices in

Ghana. At his merits hearing, Mensah testified that, while in Ghana visiting his

grandmother in 2011, he was kidnapped by Boko Haram-affiliated individuals who

threatened to kill him if he did not join their group and share his military expertise.

Mensah testified that, although he was able to free himself by promising to think about

joining the group, he feared being harmed by them in the future and so he promptly

returned to the United States. Later, these individuals came to his grandmother’s house

looking for him; she told them he had gone to the United States. Mensah testified that he

did not go to the police about the kidnapping because he believed the police to be corrupt.

       On July 12, 2017, the IJ denied Mensah’s CAT application and ordered his

removal to Ghana.1 The IJ determined that, although Mensah’s testimony was credible,

he had not established that he more likely than not would be tortured by or with the


1
 The IJ found that Mensah was ineligible for asylum and withholding of removal, a
determination which Mensah has not challenged.
                                              4
acquiescence of the government in Ghana. The IJ found it significant that seven years

had passed since Mensah was last in Ghana, and, although the men Mensah encountered

in 2011 had looked for him one time, they had not communicated any threats when his

grandmother told them that he was in the United States. The IJ further found that there

was no evidence that anyone in Ghana was currently looking for Mensah.

       Mensah appealed to the Board of Immigration Appeals, contending that he should

not have been regarded as an alien applying for admission when he returned to the United

States in 2011; and that the IJ erred in denying his application for deferral of removal

under the CAT. On November 17, 2017, the Board dismissed Mensah’s appeal. Noting

that a lawful permanent resident cannot be regarded as seeking admission into the United

States unless he falls into one of six categories listed in 8 U.S.C. § 1101(a)(13)(C), the

Board applied its recent precedent, pursuant to which DHS is required to show that the

alien falls into one of the six categories by “clear and convincing evidence.” That

precedent further provides, however, that DHS need not meet its burden of proof at the

time of re-entry when the decision to parole the individual for prosecution is made;

instead, DHS may rely on the individual’s subsequent conviction to establish by “clear

and convincing evidence” in later removal proceedings that he committed an offense

identified in § 1182(a)(2). Therefore, because Mensah subsequently was convicted, he

was properly treated as an arriving alien seeking admission, properly subject to parole for

prosecution, and properly charged in the Notice To Appear as an inadmissible alien. The

Board affirmed the IJ’s denial of Mensah’s request for deferral of removal under the



                                              5
CAT, finding no clear error in the IJ’s predictive findings as to the lack of a likelihood

that Mensah would be tortured in Ghana.

       Mensah petitions for review. We generally have jurisdiction under 8 U.S.C. §

1252(a)(1), (b)(1), but where the petitioner’s removal order is based on a conviction for a

controlled substance offense, review is limited to colorable constitutional claims and

questions of law. See 8 U.S.C. § 1252(a)(2)(C)-(D); Green v. Att’y Gen. of U.S., 694

F.3d 503, 506 (3d Cir. 2012). Mensah’s contention that the agency erred in treating him

as an applicant for admission subject to inadmissibility grounds for removal, is a

reviewable legal question.

       We will deny the petition for review. Where, as here, the Board issues its own

decision on the merits, we review the Board’s decision and consider the IJ’s decision

only insofar as the Board deferred to it. See Roye v. Att’y Gen. of U.S., 693 F.3d 333,

339 (3d Cir. 2012). In general, lawful permanent residents who return to the United

States after a trip abroad are not “regarded as seeking an admission into the United States

for purposes of the immigration laws.” 8 U.S.C. § 1101(a)(13)(C). The statute, however,

provides six exceptions to this general rule, one of which applies if the alien “has

committed an offense identified in section 1182(a)(2) of this title.” 8 U.S.C. §

1101(a)(13)(C)(v). The offenses identified in § 1182(a)(2) include: a violation of or a

conspiracy to violate a law relating to a controlled substance, id. at § 1182(a)(2)(A)(i)(II);

and a crime involving moral turpitude, or conspiracy to commit such a crime, id. at §

1182(a)(2)(A)(i)(I). In addition, subparagraph (C) of § 1182(a)(2) makes inadmissible



                                              6
any alien who the Attorney General “knows or has reason to believe” has “been an illicit

trafficker in any controlled substance.” Id. at § 1182(a)(2)(C).

       The exception stated in § 1101(a)(13)(C)(v), namely, the commission of an

offense identified in § 1182(a)(2), coincides with the grounds of inadmissibility charged

by DHS in Mensah’s case. We uphold the agency’s determination that Mensah’s

conviction under 21 U.S.C. § 846 for conspiracy to possess with intent to distribute and

to distribute a controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(B), is categorically a violation of a law relating to a controlled substance under

8 U.S.C. § 1182(a)(2)(A)(i)(II). We also uphold the agency’s determination that

Mensah’s conspiracy conviction makes him inadmissible under § 1182(a)(2)(C) as

someone who the Attorney General knows or has reason to believe is or has been an

illicit trafficker in a controlled substance. The agency also concluded that Mensah’s

conviction under 21 U.S.C. § 841(a)(1) is a crime involving moral turpitude under 8

U.S.C. § 1182(a)(2)(A)(i)(I). Mensah argues that this was legal error and, because it was

legal error, charging him as inadmissible rather than deportable was legal error.

Petitioner’s Pro Se Brief, at 21. Because we are upholding the other charged grounds of

inadmissibility, we need not reach this issue.

       We turn then to the remaining issue concerning DHS’s burden to prove that a

returning lawful permanent resident falls within one or more of the six enumerated

exceptions in § 1101(a)(13)(C) and is therefore to be regarded as seeking admission into

the United States. As noted by the agency and the parties, we and the Board have

different approaches for determining whether a lawful permanent resident like Mensah

                                             7
who is returning to the United States from a trip abroad should be treated as an arriving

alien seeking admission and paroled for prosecution. Under our decision in Doe, the

determination is made at the time of the lawful permanent resident’s re-entry into the

United States, 659 F.3d at 270, but DHS may determine that he has “committed” a

qualifying § 1182(a)(2) offense for purposes of § 1101(a)(13)(C)(v), and treat him as an

applicant for admission and parole him for prosecution, so long as the immigration

officer at the point of entry has “probable cause to believe” that he has committed one of

the crimes identified § 1182(a)(2).” Id. at 272. Where a warrant has been issued for the

arrest of the returning lawful permanent resident, probable cause will be presumed. Id.

Here, it is uncontested that at the time of Mensah’s return to the United States from

Ghana in 2011, there was a valid outstanding warrant for his arrest relating to federal

charges for drug trafficking. Therefore, DHS had probable cause to believe that Mensah

had committed the crimes for which he was arrested, and properly exercised its authority

to treat him as an arriving alien seeking admission and parole him for prosecution.2

       After our decision in Doe, the Board issued two precedential decisions -- Matter of

Rivens, 25 I. & N. Dec 623 (BIA 2011), and Matter of Valenzuela-Feliz, 26 I. & N. Dec

53 (BIA 2012) -- interpreting 8 U.S.C. § 1101(a)(13)(C)(v) and adopting a different

approach. In Matter of Rivens, 25 I. & N. Dec. at 625-26, the Board addressed what


2
 Doe was a 2-1 decision in part. In dissent, Judge Rendell argued that the majority’s
decision that the “probable cause to believe” burden of proof is sufficient at the port of
entry was flawed and in conflict with the First Circuit Court of Appeals’ decision in De
Vega v. Gonzales, 503 F.3d 45, 47 (1st Cir. 2007). Doe, 659 F.3d at 280 (Rendell, J.,
dissenting in part). Mensah argues that we should apply De Vega to his case, see
Petitioner’s Pro Se Brief, at 15, but the decision of the Doe majority controls here.
                                             8
burden of proof applies to the question whether a returning lawful permanent resident is

to be treated as an applicant for admission and is therefore subject to the inadmissibility

grounds for removal, rather than the deportability grounds. The Board held that DHS

bears the burden of proving by clear and convincing evidence that a returning lawful

permanent resident falls within one or more of the six enumerated exceptions in §

1101(a)(13)(C). In Matter of Valenzuela-Felix, the Board further held that “in the

context of the parole of a returning lawful permanent resident for purposes of prosecution

of pending criminal charges, the DHS need not already possess all of the evidence

pertinent to sustaining its burden at the time the lawful permanent resident first seeks to

come back into the United States, and it ordinarily may rely on the results of the

prosecution for purposes of applying [§ 1101(a)(13)(C)(v)] in any subsequent removal

proceedings.” 26 I. & N. Dec. at 64-65. The Board reasoned that “admissibility is

authoritatively determined on the basis of the law and facts existing, not at the time the

alien first presents himself at the port of entry, but at the time the application for

admission is finally considered during … proceedings before the Immigration Judge[.]”

Id. at 56. The Board was “unable to agree with us that, for purposes of the assessment of

the validity of a subsequent removal proceeding, the DHS must meet a threshold standard

before it may parole a returning lawful permanent resident into the United States for

prosecution and then charge him with inadmissibility on the basis of the results,” id. at

62, but observed that under either approach, the result would be the same for a lawful

permanent resident who has been indicted for and is later convicted of a qualifying crime,

id. at 61.

                                               9
       The Attorney General has urged us to apply the Board’s approach rather than the

approach we took in Doe to the issue presented by Mensah’s petition for review because

it is reasonable and entitled to deference, see Chevron, USA, Inc. v. Natural Resources

Defense Council, Inc., 467 U.S. 837, 844 (1984) (“We have long recognized that

considerable weight should be accorded to an executive department’s construction of a

statutory scheme it is entrusted to administer[.]”). Respondent’s Brief, at 25-26, 28-29.

Specifically, the Attorney General argues that, in adopting its approach, the Board

considered DHS’s authority under 8 U.S.C. § 1182(d)(5) to make parole determinations

at the border, and that “the imposition of a threshold test on DHS’s parole determinations

[is] unnecessary given that parole does not remove an individual’s lawful permanent

resident status and the government will be held to its burden of proving that a returning

lawful permanent resident is properly regarded as an applicant for admission by clear and

convincing evidence at the merits hearing, if removal proceedings are initiated.” Id. at

27. Under our Internal Operating Procedures, however, a panel of this Court cannot

overrule an earlier binding panel decision; only the entire court sitting en banc can do so.

See Third Circuit I.O.P. 9.1. The Doe panel unanimously held that the §

1101(a)(13)(C)(v) determination whether a returning lawful permanent resident has

“committed an offense identified in section 1182(a)(2)” is determined at the time of re-

entry. 659 F.3d at 277 (Rendell, J., concurring in part).3


3
 “[A] panel of our Court may decline to follow a prior decision of our Court without the
necessity of an en banc decision when the prior decision conflicts with a Supreme Court
decision.” United States v. Tann, 577 F.3d 533, 541 (3d Cir. 2009). Mensah argues that
Vartelas v. Holder, 566 U.S. 257 (2012), supports his argument that the “probable cause
                                             10
       With respect to deferral of removal under the Convention Against Torture, Kaplun

v. Att’y Gen. of U.S., 602 F.3d 260 (3d Cir. 2010), holds that whether future torture is

likely turned on two questions: “(1) what is likely to happen to the petitioner if removed;

and (2) does what is likely to happen amount to the legal definition of torture?” Id. at

271. The first question is factual; only the second is legal and thus reviewable. Id. See

also Pieschacon-Villegas v. Att’y Gen. of U.S., 671 F.3d 303, 310 (3d Cir. 2011) (same).

The IJ concluded that Mensah had not shown that anything amounting to torture would

happen to him upon returning to Ghana, and the Board agreed. This determination is

unreviewable. Mensah attempts to frame some of his arguments as legal issues, claiming

that the agency applied the wrong standard for assessing government acquiescence or

ignored relevant evidence, see Petitioner’s Pro Se Brief, at 26-29, but the agency applied

the correct standard, acknowledging that acquiescence includes willful blindness, and

considered the evidence of government corruption in Ghana. Accordingly, despite his

to believe” standard is inadequate to protect his due process rights. See Petitioner’s Pro
Se Brief, at 11, 19. Vartelas, which holds that § 1101(a)(13)(C)(v) does not apply to
crimes that pre-date the Illegal Immigration Reform and Immigrant Responsibility Act,
notes in the margin that, regarding § 1101(a)(13)(C), after the words “committed an
offense,” subparagraph (v)’s next words are “identified in section 1182(a)(2).” 132 S. Ct.
at 1492 n.11. Section 1182(a)(2) refers to “any alien convicted of, or who admits having
committed” a crime. Id. The Supreme Court explained, “[t]he entire § 1101(a)(13)(C)(v)
phrase ‘committed an offense identified in section 1182(a)(2),’ on straightforward
reading, appears to advert to a lawful permanent resident who has been convicted of an
offense under § 1182(a)(2) (or admits to one).” Id. The Attorney General, in asking us to
follow the Board’s approach, does not argue that we should do so because Doe is in
conflict with Vartelas. We note that the Fifth Circuit Court of Appeals concluded in
Munoz v. Holder, 755 F.3d 366 (5th Cir. 2014), that our reading of § 1101(a)(13)(C)(v)
does not comport with Vartelas, id. at 271, but that ultimately the result we reach in these
cases -- that a returning lawful permanent resident with an outstanding arrest warrant
could be paroled for criminal prosecution and subsequently charged with inadmissibility
as an arriving alien -- is the same, id. at 271 & n.6.
                                            11
attempt to frame his arguments in legal terms, his real challenge is to the agency’s

unreviewable factual determination that he did not establish a likelihood that he will be

tortured upon his return to Ghana.

       For the foregoing reasons, we will deny the petition for review.




                                            12